BOYD, District Judge.
The plaintiff in error, in the brief and argument in this case, does not rely upon the exception based upon the objection interposed to the admissibility of the proofs of death as testimony, and the sole question presented here is that raised by the refusal of the court to give the instructions requested by the plaintiff in error, and giving instead the instructions requested by the defendant in error. The counsel for the plaintiff in error take the position that the main point in the case is the effect of the proofs of death furnished by the plaintiff in error, and it is insisted that, conceding the admissibility of these proofs, the weight to be attached to them is to be determined by the jury, having regard to the person by whom, to the circumstances under which, and the purposes for which they were furnished. In the case of Insurance Co. v. Newton, 89 U. S. 32, 22 L. Ed. 793, one of the points involved was as to the effect of proofs of death furnished in making claims for payment under a life policy of insurance. In that case, as in this, the proofs consisted of several affidavits, giving the time, place, and circumstances of the death, and the record of the finding of the jury upon a coroner’s inquest; the finding being that the deceased came to his death by a pistol shot fired by a pistol in his own hand, through the heart. In that case, also, upon the trial, as in this, the plaintiff made proof of the death of the assured, the execution of the policy, the presentation of proofs of death, and the refusal of the company to pay on the ground of suicide. The insurance company offered reply to this testimony by the introduction of the proofs of death forwarded to the company. These were excluded by the court. In passing upon the exception to the exclusion of this testimony, Mr. Justice Field, in delivering the opinion of the court, says:
“But the court also erred In excluding from the jury the proofs presented of the death of the insured when offered by the company. * * * The proofs presented were admissible as representations on the part of the party for whose benefit the policies were taken as to the death and manner of the death of the insured. They were presented to the company in compliance with the condition of the policy requiring notice and proofs of death of the insured as preliminary to the payment of the insurance money. They were intended for the action of the company, and upon their truth the company had a right to rely. Unless corrected for mistake, the insured was bound by them. Good faith and fair dealing required that she- should be held to representations deliberately made, until it was shown that they were made under a misapprehension of the facts, or in ignorance of material matters subsequently ascertained.”
*479And, following this line, it is further held in the same case that:
“The preliminary proofs are admissible as prima facie evidence of tbefacts stated therein against the insured and on behalf of the company.”
It is held, however, in the case of Supreme Lodge v. Beck, 181 U. S. 49, 21 Sup. Ct. 532, 4.5 L. Ed. 740, that the statements contained in the proofs of death in presenting a claim to an insurance company for loss are not an estoppel; that the party furnishing such prooís. has the right to explain them, to show that they are erroneous, or were given by mistake or under a misapprehension. Until such explanation, however, those proofs are to be taken as true, and are, as-before stated, prima facie evidence of the facts they contain. The question before us, therefore, is, did the plaintiff in error, after the introduction of the proofs of loss, which she furnished to the company, containing a certificate of the attending physician that the assured died from suicide, and also a certified copy of the coroner’s inquest, in. which the jury found as a fact that the deceased came to his death by suicide, make any explanation of these facts, or introduce testimony showing that in furnishing them she had been mistaken, or that they were erroneous.
As shown in the statement of facts, only three witnesses were introduced in rebuttal by the plaintiff in error. One of them was Liszman^ who testified that he saw the dead body of Hassencamp; that there was a small wound in the temple of the deceased, but no powder marks whatever about him. The plaintiff in error herself was the next witness, and she said the deceased had gone to the Wernersville sanitarium on the 18th day of May, 1901, for his health, as he was suffering from nervous prostration; that his home relations were happy; that he was not worried about money matters; that he was a man of regular habits, and not given to drinking; that she had no reason to apprehend that he would commit suicide; that the news of his death, which she received on the afternoon of the day it occurred, came toiler as a great surprise; that she never knew him to have a pistol; and that nothing was found among his papers indicating that he contemplated suicide. The other witness was Boykin, the employer of the-deceased, whose testimony was directed to deceased's general good character and habits, his easy circumstances, and absence of motive to commit suicide. This witness had not seen the deceased for several" months previous to his death.
There was nothing in the testimony of these witnesses to contradict-the fact stated in the proofs that the assured came to his death by-suicide. It was not suggested by the plaintiff in error that she furnished the proofs under any misapprehension whatever, and she gave no explanation of the cause of her husband’s death inconsistent with, the facts contained in the proofs. It is true that the testimony in rebuttal tended to prove absence of motive to suicide; but was this-sufficient to overcome the fact distinctly stated in the proofs of death presented to the insurance company? This evidence did not directly contradict that fact. It did not show that the statement in the proofs • was erroneous. We think, therefore, that the instructions to the jury, as given by the Circuit Court, were in entire harmony with the law as laid down in the decisions above quoted.
There is no error, and the judgment is affirmed.